Order entered December 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00747-CR

                                SANTOS ANTONIO, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-59381-U

                                             ORDER
       The Court ORDERS court reporter Debi Harris to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 1, a DVD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Debi Harris, Auxiliary

Court Reporter; and to counsel for all parties.



                                                       /s/   DAVID EVANS
                                                             JUSTICE